Citation Nr: 0332110	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  00-02 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
August 1964.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In March 2001, the Board remanded the issue to the RO for 
further evidentiary development.  In a June 2003 Supplemental 
Statement of the Case, the RO assigned a 10 percent rating 
for bilateral hearing loss.  Although an increased rating has 
been granted, the issue of entitlement to a rating in excess 
of 10 percent for bilateral hearing loss remains in appellate 
status, as the maximum schedular rating has not been 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 


REMAND

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In March 2001, the Board remanded the case to ensure 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  The Board directed the RO to conduct 
further evidentiary development to ensure compliance with the 
requirements of VA's duty to assist including requesting VA 
medical records regarding treatment for the veteran's hearing 
loss, and scheduling the veteran for an updated audiological 
examination.  Upon review of the record, the Board finds that 
the veteran has not received the required notification 
pursuant to the VCAA.  Additionally, there is no indication 
that the RO attempted to obtain the VA medical records as 
directed in the March 2001 remand.  As discussed in the 
remand, the September 1998 VA audiological evaluation and 
testimony from the personal hearing held in March 2000 
provide that there are VA medical records in existence 
concerning the veteran's hearing loss which are not on file.  
Due to these deficiencies, another remand is required.  
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
because this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran of the requisite time 
allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice 
should also be in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).

2.  The RO should contact the veteran 
to obtain the names and addresses of 
all medical care providers who treated 
the veteran for his hearing loss, 
including the location of the VA 
medical facility where he contends he 
received treatment for hearing loss.  
If the veteran does not respond to such 
inquiry, the RO should follow-up on the 
evidence which indicates that there are 
pertinent VA medical records which are 
not on file.  If all such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claim of entitlement to a rating in 
excess of 10 percent for bilateral 
hearing loss.  In this issuance, the RO 
should include the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003).  If 
the determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and full compliance with the VA's due process 
requirements, and the Board intimates no opinion as to the 
ultimate merits of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




